Title: From George Washington to Charles IV, 20 February 1797
From: Washington, George
To: Charles IV


                        
                            Great and Good Friend,
                         20 February 1797
                         I have chosen David Humphreys, one of our distinguished citizens, to reside
                            near your Majesty in quality of Minister Plenipotentiary of the United States of America.
                            From a knowledge of his fidelity, probity and good conduct, I have entire confidence that he
                            will render himself acceptable to your Majesty that he will study to preserve and strengthen
                            the harmony and good understanding so happily established between us; and give effect to our
                            desire of advancing, on all occasions, the interest and happiness of the two Nations. I
                            therefore beseech your Majesty to give full credence to whatever he shall say on the part of
                            the United States, and especially when he shall assure your Majesty of their friendship and
                            wishes for your prosperity: and I pray God to have your Majesty in his safe and holy
                            keeping. Written at Philadelphia the 20th day of February 1797.
                        
                            Go: WashingtonBy the PresidentTimothy PickeringSecretary of State.
                            
                        
                    